IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                March 18, 2008
                               No. 07-50018
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

HARVEY LEROY SOSSAMON, III

                                          Plaintiff-Appellant

v.

PROPERTY OFFICER JANAY B WILLIAMS, Property Officer; MARIO
MORENO, Security Officer; WARDEN CARY J COOK, Assistant Warden;
T RODDY, Administrative Clerk, Region VI; CHRISTINA MELTON CRAIN,
Chairman Texas Criminal Justice Board; DIRECTOR BRAD LIVINGSTON,
Executive Director Texas Department of Criminal Justice; REGIONAL
DIRECTOR DOUGLAS DRETKE, Executive Director Correctional Institution
Division

                                          Defendants-Appellees



                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:05-CV-972


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Harvey Leroy Sossamon, III, Texas prisoner # 1120297, filed a complaint
in the district court, contending that the defendants violated his right to due


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50018

process by confiscating and destroying as “dangerous contraband” his personal
property, a “multi-plug.” Sossamon contended that Administrative Directive
03.72 (rev. 5) (AD 03.72), related to “Offender Property,” was unconstitutional
and that the defendant property officer was motivated by a retaliatory animus.
      The defendants moved for summary judgment, which the district court
granted. The court held that Sossamon’s due process claim was barred under
the Parratt/Hudson doctrine.1 The court reasoned that the Parratt/Hudson
doctrine applied because the property officer’s actions in destroying the multi-
plug were not authorized by AD 03.72 and because the state provided an
adequate post-deprivation remedy. See Allen v. Thomas, 388 F.3d 147, 149 (5th
Cir. 2004). The court held also that Sossamon’s retaliation claim failed,
reasoning that the destruction of the multi-plug was too de minimus to “silence
a person of ordinary firmness from future First Amendment activities.”
Sossamon gave timely notice of his appeal. See Morris v. Powell, 449 F.3d 682,
684–85 (5th Cir. 2006).
      Summary judgment is proper under FED. R. CIV. P. 56 “if the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.” Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). We review a grant of summary
judgment de novo. Freeman v. Texas Dep’t of Crim. Justice, 369 F.3d 854, 860
(5th Cir. 2004).
      Sossamon contends that the provision AD 03.72, on which the district
court based its conclusion that Williams’s actions in destroying the multi-plug
were not authorized, is not applicable because the multi-plug was deemed
“dangerous contraband.” Sossamon’s contention is at odds with the record,

      1
       Hudson v. Palmer, 468 U.S. 517, 534 (1984); Parratt v. Taylor, 451 U.S.
527, 541 (1981), overruled in part on other grounds, Daniels v. Williams, 474
U.S. 327 (1986).

                                        2
                                  No. 07-50018

however, for the district court pointed out that the defendants filed no summary
judgment evidence and did not challenge that the plug was unaltered and not
dangerous contraband. Consequently, the district court correctly determined
that there was no genuine issue whether Williams’s actions were random and
unauthorized. See Allen, 388 F.3d at 149; see also Celotex, 477 U.S. at 322.
Because his actions were random and unauthorized, the district court correctly
held the claim barred by the Parratt/Hudson doctrine, because Sossamon has
an adequate post-deprivation remedy.
      Sossamon has also failed to show that there is a genuine issue of material
fact with respect to his retaliation claim or that he is entitled to judgment as a
matter of law. See Celotex, 477 U.S. at 322. The district court’s order granting
summary judgment as to this issue is correct.
      Sossamon’s conclusional argument does not demonstrate that the
magistrate judge abused his discretion in refusing to compel discovery responses.
See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817 (5th Cir. 2004). The
magistrate judge’s order refusing to compel responses is not reversible.
      Finally, Sossamon contends that the magistrate judge abused his
discretion in refusing to appoint counsel. The record reflects that Sossamon is
capable of presenting his case. See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th
Cir. 1982). Sossamon has not shown that the magistrate judge abused his
discretion in refusing to appoint counsel. See Baranowski v. Hart, 486 F.3d 112,
126 (5th Cir. 2007).
      For all these reasons, which mirror those articulated by the district court,
the judgment dismissing the claims is AFFIRMED.




                                        3